Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 21, 1974, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding that the claimant was disqualified from receiving benefits effective April 24, 1974 because he voluntarily left his employment without good cause. There is substantial evidence to support the finding that claimant left his employment to spend a week in Florida *981without any authorization from his employer. Accordingly, we must affirm (Matter of Famulare [Catherwood], 34 AD2d 705). Decision affirmed, without costs. Greenblott, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.